 1
 2
 3
 4
 5
 6                             IN THE UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9   TEXCELL INC., a Nevada corporation,
                                                 Case No. 2:18-cv-01621-KJM-DMC
10                          Plaintiff,
11
            vs.
12                                               ORDER GRANTING
     STS HYDROPOWER LTD., et al.,                STIPULATION TO EXTEND DEADLINE FOR
13                                               EXPERT WITNESS DISCLOSURES
                       Defendants.
14
     _________________________________/
15
16          PURSUANT TO STIPULATION, IT IS HEREBY ORDERED:

17          The date for all counsel to designate in writing and serve upon all other parties the name,

18   address, and area of expertise of each expert they propose to tender at trial shall be extended to April

19   16, 2019. By May 6, 2019, any party who previously disclosed expert witnesses may submit a rebuttal

20   list of expert witnesses who will express an opinion on a subject covered by an expert designation by
21   an adverse party, if the party rebutting an expert witness designation has not previously retained an
22   expert to testify on that subject. All other provisions of the court’s scheduling order remain in effect.
23   DATED: March 25, 2019.
24
25
                                            UNITED STATES DISTRICT JUDGE
26
27
28


                                                      -1-        Order Granting Stipulation to Extend Expert Witness Disclosures
